Citation Nr: 0842672	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
bilateral eye injury, to include photophobia, vision loss, 
and ulcers.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to the residuals of a bilateral eye 
injury, to include photophobia, vision loss, and ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  Following the December 2005 notice of disagreement 
(NOD), service connection for left ear hearing loss was 
granted in a February 2006 rating decision.  

The issues of entitlement to service connection for the 
residuals of a bilateral eye injury, to include photophobia, 
vision loss, and ulcers, and migraine headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Right ear hearing loss that meets the provisions of 
38 C.F.R. § 3.385 has not been shown.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in September 2004 with regard to the 
issue of right ear hearing loss.  The letter addressed all of 
the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ in March 2005.  In a March 
2006 letter, the veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim for right ear hearing loss.  The 
veteran underwent a VA examination in February 2005.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and 
SSOCs, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for right 
ear hearing loss.  The veteran contends that his right ear 
hearing loss was caused by his exposure to the noise from 
jets while in service.  On separation from service in 
September 1978, his pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
10
5

Although it appears that the veteran had some degree of 
hearing loss in the 500 hertz range on separation, the 
veteran must have a current right ear hearing loss disability 
as well as a nexus to service in order to establish service 
connection.  In this regard, the veteran underwent a VA 
audiological examination in February 2005.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Further, a November 2005 record 
from B.M.C. reflected that right-sided hearing including in 
the high tones was within normal limits.  As such, a current 
right ear hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 has not been shown.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran has the disability for which benefits are 
being claimed.  

The Board acknowledges an April 2004 private audiogram and 
speech recognition scores from D.C.  However, there was no 
interpretation of the audiometric readings contained on the 
graphs.  Moreover, the report did not indicate what sort of 
speech audiometry testing was done.  For VA purposes, the 
Maryland CNC Test must be used, as noted above.  38 C.F.R. § 
3.385.  The Board also notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  As such, 
these findings cannot be considered.  Moreover, to the extent 
the veteran is contending that he has right ear hearing loss, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the veteran has not been shown to have right 
ear hearing loss pursuant to 38 C.F.R. § 3.385.  Service 
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, without a current right ear hearing loss 
disability, service connection must be denied.  38 C.F.R. 
§ 3.303.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

Reasons for Remand:  To obtain opinions and to afford the 
veteran proper notice

2.  Entitlement to service connection for the residuals of a 
bilateral eye injury, to include photophobia, vision loss, 
and ulcers.

On his April 2004 Form 21-526, the veteran contended that he 
has eye injuries due to jet engine fuel burns during service.  
In his April 2006 substantive appeal, he added that during 
service his eyes came into contact with chemicals which 
caused ulcers, photophobia, and reduced vision.  The 
veteran's service treatment records reflected that in August 
1975, the veteran had a right eye irritation with an 
impression of conjunctivitis.  In September 1975, the veteran 
reported an irritation in his right eye after it came into 
contact with Shelia Shine.  In March 1977, the veteran was 
hospitalized for herpes keratitis/ rule out (r/o) trachoma in 
his right eye.  During his hospital stay, he complained of 
photophobia.  In June 1978, the veteran's left eye was mildly 
inflamed.  A July 1978 record reflected that the veteran's 
face under his eyes was inflamed following contact with jet 
engine cleaner.  He had first degree burns on his arms, face, 
and chest.  On his September 1978 separation examination, his 
visual acuity was 20/20 bilaterally and he had a full field 
of vision.  

The veteran underwent a VA examination in February 2005 in 
connection with his claim.  During the examination, the 
veteran reported no subjective complaints other than that 
bright lights bother him.  Following examination, the 
examiner rendered no diagnosis pertaining to the veteran's 
eyes.  However, the Board finds that this examination is 
inadequate upon which to make a determination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Although the examiner did not provide a 
diagnosis of photophobia, he did not dispute that the veteran 
had a sensitivity to light.  Further, although the examiner 
noted the veteran's history that he had chemical burns to 
both eyes during service, he indicated that the claims file 
was not available for review.  The Board finds it significant 
that the examiner did not have the benefit of the claims 
file, as the veteran is seeking service connection for the 
residuals of a bilateral eye injury (chemical burns) during 
service that have been documented, which the veteran contends 
caused sensitivity to light.  Further, in November 2005, Dr. 
T.R.R. , after reviewing the veteran's service treatment 
records, opined that it was possible that the veteran's 
photophobia was due to his previous ophthalmologic injury but 
he could not definitely say there was a causal relationship.  
Thus, because the February 2005 VA examiner did not address 
the question of whether the chemical exposure to the 
veteran's eyes during service caused any residuals, to 
include photophobia, a remand is necessary.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to the residuals of a bilateral eye 
injury, to include photophobia, vision loss, and ulcers.

The issue of entitlement to service connection for migraine 
headaches, to include as secondary to the residuals of a 
bilateral eye injury, to include photophobia, vision loss, 
and ulcers, is "inextricably intertwined" with the issue of 
migraine headaches.  In his April 2006 substantive appeal, 
the veteran claimed that his photophobia was a contributing 
factor to his migraine headaches.  In November 2005, Dr. 
T.R.R. stated that the veteran's migraines could be triggered 
partly by fluorescent light stimulation which could cause 
increased difficulties with photophobia and serve as a 
trigger for the migraine headaches.  Because the issue of 
entitlement to service connection for the residuals of a 
bilateral eye injury, to include photophobia, vision loss, 
and ulcers is being remanded, and the outcome of that remand 
could potentially have an impact on the issue of entitlement 
to service connection for migraine headaches, both issues 
must be remanded to the RO in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 181 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  

In addition, the veteran has not been provided with a notice 
letter that addresses secondary service connection.  In 
addition, in September 2006, while this appeal was pending, 
38 C.F.R. § 3.310 was amended.  The veteran was provided with 
the old version of the regulation prior to the amendment in 
the February 2006 SOC but has not been provided with the new 
version.  Therefore, the provisions of the new version of the 
regulation should be provided on remand.  38 C.F.R. 
§ 3.310(b) (2008).

Further, the February 2005 VA neurological examiner did not 
provide an opinion regarding whether the veteran's migraine 
headaches were related to military service.  As such, an 
opinion that addresses this question should be obtained on 
remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for migraine 
headaches, to include as secondary to the 
residuals of a bilateral eye injury, to 
include photophobia, vision loss, and 
ulcers.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2008).

2.  Please schedule the veteran for an 
examination to evaluate his bilateral eye 
disorder claim.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
private treatment reports, and February 
2005 VA examination reports, the examiner 
should render a diagnosis regarding the 
veteran's bilateral eye disorder claim.  
If it is not possible to render a current 
diagnosis, so state.  The Board is 
particularly interested in ascertaining 
whether the veteran has any residuals (to 
include photophobia, vision loss, and 
ulcers) from the chemical burns, 
conjunctivitis, and herpes keratitis he 
suffered during service.

b.  Additionally, the examiner should 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any current finding 
pertaining to the veteran's eyes is the 
result of a disease or injury (to include 
exposure to chemicals) incurred during 
service (June 1974 to November 1978), as 
opposed to its being due to some other 
factor or factors.  The examiner should 
also opine as to the relationship, if 
any, between any photophobia and migraine 
headaches.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether 
migraine headaches were either (a) 
proximately caused by or (b) proximately 
aggravated by photophobia and, if so, to 
what degree.  The examiner should also 
opine as to the likelihood (likely, 
unlikely, at least as likely as not) that 
migraine headaches were incurred in or 
began during the veteran's period of 
service, as opposed as being due to some 
other factor or factors.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
such a conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
claims should be readjudicated.  The 
claims are "inextricably intertwined" 
and, therefore, must be adjudicated 
together.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


